Exhibit SETTLEMENT AGREEMENT This Settlement Agreement is entered into as of December 17, 2008 by and among the Federal Deposit Insurance Corporation as manager of the FSLIC Resolution Fund and in its corporate capacity (“FDIC”) and Charles E. Hurwitz (“Hurwitz”), MAXXAM Inc. (“MAXXAM”) and Federated Development Co. (“Federated”).Hurwitz, MAXXAM and Federated shall be referred to collectively as the “Hurwitz Related Parties.” WHEREAS, there is presently pending in the United States District Court for the Southern District of Texas a proceeding captioned FDIC v. Charles E.
